DETAILED ACTION
Receipt of Arguments/Remarks filed on April 2 2021 is acknowledged. Claims 2-8, 10-11, 13, 15-22, 24-31, 33, 36-39, 41-43, 45, 48-49, 52-65 and 67-85 were/stand cancelled. Claim 1 was amended. Claims 1, 9, 12, 14, 23, 32, 34-35, 40, 44, 46-47, 50-51 and 66 are pending. Claims 23, 40 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 14 2017. Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are directed to the elected invention.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejection
The amendments filed April 2 2021 have overcome the rejection of claims 1, 9, 12, 14, 19, 32, 34-35, 44, 46-47 and 50-51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burgermeister et al. (USPGPUB No. 20070154554, cited in the Office action mailed on September 29 2017) in view of Okubo et al. (WO 2010001932, cited in the Office action mailed on 8/29/17) and Levy (WO 1996020698, cited on PTO Form 1449) and McClain et al. (USPGPUB No. 20100015200, cited on PTO Form 1449, referred to in the Office action as McClain ‘200).   This combination of references does not teach a second polymer layer at least partially encapsulating the pre-encapsulated particle.  

New and Modified Rejections Necessitated by the Amendments filed April 2 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 introduces new matter as the claims recite the limitation: a pre-encapsulated particle of a pharmaceutical agent including first solid polymer layer encapsulating the particle of a macrolide immunosuppressant and a layer of binding agent encapsulating the first solid polymer layer and a second polymer layer at least partially encapsulating the pre-encapsulated particle.  There is no support in the specification for this limitation.  The combination of a first solid polymer layer and binding layer to forming a pre-encapsulated particle and second polymer layer encapsulating this particle was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses layers such as a first polymer layer, a pharmaceutical agent layer and a second polymer layer (paragraph 0093) or laminate coating (paragraph 0099) but does not describe the instantly claimed limitation.  There is no guidance in the specification to select the three layers as claimed in the manner applied and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey . 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ARPS et al. (WO 2009120361, cited on PTO Form 1449) in view of Okubo et al. (WO 2010001932, cited in the Office action mailed on 8/29/17) and Levy (WO 1996020698, cited on PTO Form 1449) and McClain et al. (USPGPUB No. 20100015200, cited on PTO Form 1449, referred to in the Office action as McClain ‘200).
Applicant Claims
	The instant application claims a medical device comprising: a balloon; and a coating on at least a portion of the balloon, the coating including at least one pre-encapsulated particles of a pharmaceutical agent including a particle of a macrolide immunosuppressant in crystalline form; a first solid polymer layer encapsulating the particle; and  a layer of a binding agent encapsulating the first solid polymer layer, wherein the particle is pre-encapsulated prior to inclusion in the coating on the balloon, a second polymer layer at least partially encapsulating the pre-encapsulated particle.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Arps et al. is directed to an insertable medical device having microparticulate associated elastic substrates and methods for drug delivery.  Taught is a medical device that comprises an expandable elastic portion, a coating comprising a flexible hydrogel matrix on the expandable elastic portion and microparticulates associated with the coating (page 3, lines 24-30).  The expandable elastic portion is all or a portion of a balloon (claim 5).  The microparticulates have an average dimension in the range of 0.1 microns (100 nm) to 10 microns (claim 8).  The coating has a thickness in the range of 5 to 100 microns (claim 19).  Suitable microparticulates are formed either partially or control release agent such as biodegradable polymers like PLGA.  The polymer can be used to provide additional control over release of the bioactive agent after it has been released from the expanded elastic portion (page 6, 27-31).  Figure 1a shows microparticulates that are fully embedded, partially embedded and marginally embedded (page 9, lines 1-5).  The microparticulate can be formed comprising a bioactive agent core and a release-modulating polymer shell around the core (page 16, lines 29-31, page 27, lines 29-32, page 28, lines 3-13).  Microparticulates include immunosuppressive agent (page 17, line 32).  A spray drying process to coat the microparticulates on the coated layer is taught and form the microparticulates (page 20, lines 20-32).  Also claimed is a device comprising an expandable elastic portion, a coating comprising a biodegradable polymeric matrix on the expandable elastic portion and microparticulates associated with the matrix (claim 15).  Matrix polymers include polylactide, polyglycolide, polylactide-co-glycolide, etc. (claim 16).  Crystalline microparticulates are taught (page 15, lines 3-9).  When immobilized in a coating on the surface of the elastic portion, it is generally desirable to utilize microparticulates having an average diameter that is smaller than the thickness of the coating (page 16, lines 3-8).  The coating can be composed of biodegradable polymeric material that allows immobilization of the microparticulates.  Natural polymers are taught and include polypeptides (page 33, lines 16-25).  Upon inflation of the balloon, a portion of the microparticulates are transferred to the tissue of lumenal arterial wall at the target site.  10% or greater of the microparticulates originally associated with the surface are transferred.  In some aspects the amount transferred is in the range of about 30 to 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Arps et al. teaches encapsulated particles and a coating comprising the particles and a polymer and suggests an immunosuppressive drug and crystalline drug, Arps et al. does expressly teach crystalline rapamycin.  However, this deficiency is cured by McClain ‘200
	McClain ‘200 is directed to a drug delivery medical device.  Taught is a medical device comprising a substrate and a coating on at least a portion of the substrate (claim 1).  Substrate includes a balloon (claim 11).  Release agents are taught (paragraph 0041).  Pharmaceutical agent used in the coating include rapamycin (paragraph 0065).  The drug is at least 50% crystalline (paragraph 0066).      The drug can be crystalline, semi-crystalline or amorphous (paragraph 0254).  Polymers for the coating include PLGA (paragraph 0082, example 12).  Taught is that upon inflation at least about 5% to about 50% and up to at least about 75% of the coating is freed from the surface and deposited at the intervention site (paragraphs 0691-0696). Taught is the use of electrostatic capture coat a device and coating particles onto the substrate (paragraphs 0264, 0923).   While layers having defined uniform thickness and/or regular shape are contemplated.  Layers having varying thickness and/or irregular shape are also contemplated (paragraph 0275).  Taught are patterned coatings (paragraph 0393).  
	While Arps et al. suggest a polypeptide coating which can contain the encapsulated particles wherein the encapsulating polymer is PLGA, Arps et al. does not teach the instantly claimed binding agent.  However, this deficiency is cured by Levy et al. and Okubo et al.
Levy et al. is directed to surface-modified nanoparticle and methods of making and use same.  Surface modifying agent is any chemical or biological compound, which may be a bioactive agent, having the property of altering the surface of nanoparticles.  Surface modifying agents include natural products such as proteins and peptides (pages 13-14).  PLGA particles are exemplified (example 2).  The particles are suitable for catheter based local delivery include balloon angioplasty (page 97) as well as oral administration (page 105).
	Okubo et al. (wherein USPGPUB No. 20110189299 is utilized as an English language equivalent) is directed to pharmaceutical composition containing surface-coated microparticles.  Polycationic polyamino acids that can be utilized is polyarginine (paragraph 0035).  Polyarginine is taught as a transmucosal adsorption promoter (paragraph 0038).  Coating PLGA particles with polyarginine is exemplified (example 4).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Arps et al., Okubo et al., Levy et al. and McClain ‘200 and utilized polymer, such as PLGA, coated microparticulates in the coating on the balloon.  One skilled in the art would have been motivated to utilize this polymer in 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Arps et al,  Okubo et al., Levy et al. and McClain ‘200 and utilize a coating comprising polyarginine over the PLGA particles of Arps et al.  One of ordinary skill in the art would have been motivated to utilize a polyarginine coating to modify the surface of the PLGA in order to enhance transmucosal adsorption as taught by Okubo et al. One of ordinary skill in the art would have a reasonable expectation of success as both Levy et al. and Okubo et al. suggest polyarginine as a surface modifying agent for PLGA particles and Levy et al. suggest they can be used with balloons and Arps et al. recognizes that polypeptide matrices can be utilized.  It is noted that polyarginine is a polypeptide.  
Regarding the claimed structure, Arps et al. teaches a bioactive core with a polymer shell, reading on particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent, use of the binding coating as rendered obvious above would result in particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent and a layer of binding agent encapsulating the first solid polymer.  Arps et al. teaches incorporating the particles in a coating, see figure 1A, this results in the encapsulated particles being at least partially encapsulated in a second polymer.  
prima facie case of obviousness exists. See MPEP 2144.05.  Since there are only three choices for the form of the active (crystalline, semi-crystalline and amorphous), it would have been readily apparent to one of ordinary skill in the art to select one of these three forms.  Regarding the claimed particle size and thickness, Arps et al. and McClain ‘200 teach suitable amounts.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).  Based on the teachings of Arps et al., one skilled in the art would have been motivated to manipulate the coating thickness depending on the desired release.  A thicker coating would be expected to produce a slower release than a thinner coating.  Furthermore, since the microparticulates are desired to be smaller than the coating thickness of the coating on the balloon, depending on the size of the drug particulates, this would also result in manipulation of the coating on the microparticulates to ensure the total is less than the thickness of the coating on the balloon.
Regarding the claimed release rate, Arps et al. and McClain ‘200 teaches an overlapping amount.  
Regarding claim 50, it would have been obvious to one of ordinary skill in the art to use an electrostatic capture (eSTAT) coating process to coat the balloon.  One of ordinary skill in the art would have been motivated to utilize any conventional process of coating.  

Response to Arguments
Applicants’ arguments filed April 2 2021 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 as been amended to capture the present invention which is clearly not taught by the combination of references.  It is argued that the particle is required to be pre-encapsulated prior to inclusion in the coating.  The coating additionally includes a second polymer layer at least partially encapsulating the pre-encapsulated particle.  It is argued that the Examiner seems to make an argument that the inclusion of drug particles in polymer layers somehow results in pre-encapsulation.  However, Applicants disagree.  The present invention is not only directed to pre-encapsulating the drug particles in polymer but also a binding agent.  This results in a fully constructed three layer particle prior to inclusion in a coating much like an M&M candy.  The inclusion of the binding agent allows this particle to stick to a patient surface and the polymer layer allows for a slow release of the drug.  It is argued that this is not present in any of the designs disclosed in the cited prior art.  
Regarding Applicants arguments, firstly, a coating like an M&M candy is not recited in the instant claims.  While this type of configuration falls within the scope claimed, the instant claims do not require such a coating.   The recitation pre-encapsulated prior to coating in the balloon is a process limitation. Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Arps et al. teaches a bioactive core with a polymer shell, reading on particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent, use of the binding coating as rendered obvious above would result in particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent and a layer of binding agent encapsulating the first solid polymer.  Arps et al. teaches incorporating the particles in a coating, see figure 1A, this results in the encapsulated particles being at least partially encapsulated in a second polymer.  While this not equivalent to an M&M coating, this still falls within the claims as the layers, for example #11 in figure 1a, is a polymeric layer which at least partially encapsulates the particles (#12, 13 or 14).  Aarps et al. teaches that the PLGA coating controls the release of the pharmaceutical agent.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616